                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

PATRICK RAMOND BABER                                                          PLAINTIFF

V.                          CASE NO. 5:19-CV-156-KGB-BD

DUSTON DOTSON, et al.                                                      DEFENDANTS

                                         ORDER

       Patrick Ramond Baber, a pre-trial detainee at the Dallas County Detention Center

(Detention Center), filed this civil rights lawsuit without the help of a lawyer under 42

U.S.C. § 1983. (Docket entry #2) Because the complaint was flawed, the Court gave Mr.

Baber an opportunity to file an amended complaint. (#5)

       Mr. Baber has now filed an amended complaint (#6), which the Court has

carefully reviewed. Based on the allegations in the complaint and amended complaint,

Mr. Baber has stated: excessive-force claims against Defendants Dotson and T.C. (Doe

Defendant); due process claims against Defendants Dotson and T.C.; and a deliberate-

indifference claim against Defendant Johnson. Service is now proper for these

Defendants. 1




       1
         In his original complaint, Mr. Baber named Duston Dotson as the only Defendant
and sued him in his official capacity only. Because Defendant Dotson is an employee of
Dallas County, and because Mr. Baber failed to allege that he suffered any injury as a
result of a county custom or policy, he was instructed to clarify in what capacity he is
suing the Defendants. Although Mr. Baber did not identify in what capacity he was suing
the Defendants in his amended complaint, the Court will treat Mr. Baber’s claims against
the Defendants as claims against them in their individual capacities.
      The Clerk of Court is directed to prepare summonses for Defendants Dotson, T.C.,

and Johnson. The United States Marshal is directed to serve these Defendants with

summonses and copies of the complaint and the amended complaint (#2, #6), along with

any attachments, without requiring prepayment of fees and costs or security. Service for

these Defendants should be through the Dallas County Detention Center, Post Office Box

689, Fordyce, Arkansas 71742.

      IT IS SO ORDERED, this 20th day of June, 2019.



                                         ______________________________________
                                         UNITED STATES MAGISTRATE JUDGE




                                            2
